Citation Nr: 1402624	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-44 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to April 29, 2012 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 50 percent since April 29, 2012 for PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1987 to February 1990 and January 1991 to March 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was awarded a 30 percent rating at the June 2009 rating decision, effective April 24, 2008.  This rating was appealed to the Board, which remanded for a new examination in April 2013.  The Veteran was administered the VA examination the same month and the Veteran's rating was increased to 50 percent in May 2013, effective April 29, 2012.  This was said to be the date of an examination showing an increase.  

Absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  While the Veteran made some statements that he is seeking a 50 percent rating and others that he is seeking 70 percent, he has not submitted a waiver and therefore is presumed to be seeking a 100 percent rating, the maximum for PTSD.  The Veteran has not indicated which rating he wishes to appeal; therefore the Board must assume he is appealing both.  The requirements of the remand were fulfilled, the case now returns to the Board.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  These documents are the Veteran's VA medical center outpatient treatment records.  



FINDINGS OF FACT

1.  The evidence prior to April 29, 2012 demonstrates that the Veteran's PTSD more likely than not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, or stereotyped speech, panic attacks more than once a week, some difficulty with memory and understanding complex commands.

2.  The evidence throughout the appeal period demonstrates that the Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, prior to April 29, 2012, the criteria for an initial rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  

2.  Throughout the appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examinations in August 2010 and April 2013.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's PTSD.  

Merits of the Claim

The Veteran seeks an increased initial ratings for two periods of his service connected PTSD.  The RO granted a 30 percent rating in June 2009, effective April 24, 2008.  After the Board remand, the RO increased the rating to 50 percent, effective April 29, 2012.   

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition p. 44 (1994).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran was afforded a VA examination in April 2013.  At the examination, the Veteran reported he lived with his girlfriend of three years.  He stated that they are socially active, ride bikes, go out to dinner, attend shows and travel.  The Veteran is divorced and has twins from that marriage, with whom he has a good relationship.  His relationship with his ex-wife is contentious.  The Veteran is active in his local American Legion, where he cooks for a monthly dinner.  He finds participation in these programs rewarding.  He has begun exercising recently and finds it mentally and physically beneficial.  He sees his mother and brother a few times a week.  The Veteran has been a police officer for 23 years and runs his own security business on the side.  He reports difficulty getting along with his peers and supervisors at work and believes his PTSD diagnosis has prevented him from getting promoted.   He sees a psychiatrist and a social worker.  The Veteran experiences recurrent distressing recollection and dreams of his stressors.  He also has intense psychological distress when exposed to cues that resemble his stressor.  The Veteran makes efforts to avoid thoughts, feelings, conversations, activities, places or people associated with his stressors.  He also has a sense of a foreshortened future.  The examiner noted symptoms of depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, hypervigilance, anger, irritability and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran reported drinking to the point of intoxication twice per month.  His GAF score was 55.  

The Veteran was previously afforded a VA examination in August 2010.  During the examination, the Veteran reported difficulty sharing his feelings with others, being easily distracted, losing his train of thought and agitation by loud unexpected noises.  He noted that he had been reprimanded for insubordination at work several times.  He also reported that he had no close friends, feeling anxious in social settings and that he mostly stayed at home, despite recently starting a relationship.  He stated he did not expect the relationship to continue much longer.  The Veteran reported no close friends, spending less time at the American Legion, no hobbies and loss of interest in activities.  The examiner noted that the Veteran had assaulted a fellow police officer and therefore likely had impulse control issues.  His GAF score was 45.  

The Veteran also received outpatient treatment at a VA medical center.  In addition to the symptoms reported at the VA examinations, he was noted to have episodic alcohol dependence, guarded and watchful behavior, constricted affect, feelings of helplessness and hopelessness, dysthymic and dysphoric mood.  

In a statement received June 2008, the Veteran noted that he had episodes of depression and panic attacks, breakup of primary relationships and social behavior changes.  In another statement the same month, the Veteran stated that he has trouble in crowded areas and can't have anyone come near his neck or from behind.  

From prior to April 29, 2012, the Veteran's social and occupational impairment most nearly approximated a 50 percent rating.  

For the time period prior to April 29, 2012, the Veteran's symptoms are not severe enough to warrant a rating in excess of 50 percent.  He did once report panic attacks but did not elaborate concerning their duration or frequency and did not mention them in his VA examinations.  His speech was once noted to be constricted, and his affect range restricted but not flattened, nor was his speech circumlocutory, circumstantial or stereotyped.  He had been reprimanded at work for insubordination, but this was more likely due to his difficulty with his supervisors and coworker, and not due to an inability to follow complex commands.  Despite these troubles, the Veteran has held his job for over 20 years and is eligible to retire.  The Veteran does have difficulty in establishing and maintaining social relationships as noted by his recent divorce and his opinion that his current relationship is unlikely to continue.  Despite this, he has started this new romantic relationship and has a good relationship to his twin children.  He reported social anxiety and isolation and loneliness at having no friends, but his functioning remained high.  

Throughout the appeal period, the Veteran's social and occupational impairment most nearly approximate a 50 percent rating.  The Veteran is able to perform at his job and has his own business, has good relationships with his children, brother, mother and girlfriend, and is active in social and community activities.  He has some avoidance behaviors for cues that remind him of his stressor, but they do not appear to affect his otherwise productive life.  He has sleep impairment, irritability and anger.  He still has some difficulty getting along with peers and supervisors at work.  

The Veteran's symptoms are not severe enough to warrant a rating of 70 percent.  Despite his difficulties at work, he has held his job for 23 years and is eligible for retirement.  While the Veteran's contentious relationship with his ex-wife bothers him, he maintains good relationships with their children, his girlfriend of three years, his mother and his brother, whom he sees frequently.  He is well groomed with good hygiene, speaks appropriately and makes good eye contact while in conversation.  The Veteran does have issues with irritability and anger, but he is not prone to violence.  He was noted to have had one physical altercation with a coworker, but it seems to have resolved, as they are again on speaking terms.  The Veteran does have disturbances of mood and some impaired impulse control, but these are not manifested by, nor are there any indications of suicidal or homicidal ideation, obsessional rituals, illogical speech or panic or depression affecting the ability to function independently.  The Veteran did once state that he has panic attacks, but this assertion is not repeated at VA examinations, nor is any duration or frequency given for them.  The Veteran does experience depressed mood, but it does not have significant effect on his functioning, nor has he received a diagnosis of depression.  The Veteran is socially active with his girlfriend, engaging in activities such as going out to dinner, riding bikes and travelling.  He enjoys giving back to his community by cooking monthly at the American Legion.  His GAF scores place him in the range of moderate to serious symptoms of PTSD, but the overall picture of his disability is one of a functional and productive life.  

Staged ratings are inapplicable in the instant case.  While the rating was increased from 30 to 50 percent by the RO after remand, it is the Board's opinion that the Veteran has demonstrated symptoms of a 50 percent evaluation during the entire pendency of the claim.  Because there is no evidence of a departure from symptoms that would merit a 50 percent evaluation, staged ratings are inapplicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Here, the Veteran has presented evidence to support an increased initial rating for his PTSD from April 24, 2008 to April 29, 2012, but not since that date.  Therefore, the evidence for the latter issue is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to an increased initial rating for PTSD since April 29, 2012 is denied.  

The Board has also considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms including chronic sleep impairment, hypervigilance, irritability, anger, difficulty establishing and maintaining effective work and social relationships, impaired impulse control and difficulty adapting to stressful circumstances such as a work-like setting.  Despite these symptoms, he is highly functional and productive.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  

Prior to April 29, 2012, the criteria for an initial rating in excess of 30 percent for PTSD have been met.  The Veteran's symptoms for this period most closely approximate a 50 percent rating.  

Throughout the period the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  


ORDER

Entitlement to a rating of 50 percent, but no higher, is granted for the period of prior to April 29, 2012.  

Entitlement to a rating in excess of 50 percent for the period after throughout the appeal period is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


